DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	Claim 23 is pending in the application. 
The rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Gordon (US 2005/0273017A1) in view of Lipton et al. (US2010/0137448A1) and in further view of Moskal (US 8,492,340B2) is maintained.

Response to Arguments
Applicant's arguments filed 12/16/20 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2005/0273017A1) in view of Lipton et al. (US2010/0137448A1) and in further view of Moskal (US 8,492,340B2) as stated in the office action mailed 6/16/20.
Applicant asserts that it would not have been prima facie obvious to a person of ordinary skill in the art to administer GLYX-13 in a method for determining treatment progress in a patient suffering from a cognitive or mental disorder as recited in the instant claim based on the cited references. 
The reference of Gordon was used to teach of a method of diagnosis of the effects of treatment of a test subject with a disorder, such as depression, anxiety disorders, PTSD, ADHD, Alzheimer’s disease, etc. comprising carrying out a series of tests on a group of subjects of at least two modal measures, brain structure, neuropsychological, etc. The method incudes recording structural MRI and functional MRI, etc. information for the test patient.
The interactive tests can include at least one of resting EEG test, etc. (p1, [0013]; p2, [0029]; p7, [0173]-[0179]; p21, [0501]) which encompasses the newly amended claim 23.
The reference of Lipton et al. was used to teach of the method for determining a therapeutic effect in the treatment of neuropsychiatric disorders, such as depressive disorder or anxiety. Patient assessments in combination with more empirical tests, such as MRI, etc. provide for the best methods for determining the efficacy of a treatment regimen with NMDA receptor antagonist compounds.
The reference of Moskal was used to teach of the method of treating depression, anxiety, etc. by administering an NMDAR partial agonist, GLYX to alleviate at least one symptom of depression. GLYX-13 may be a useful therapeutic to increase resilience to depression and anxiety.
The method of Gordon explicitly teaches of diagnosing the effects of a treatment and therefore it would have been obvious to one of ordinary skill in the art to administer a treatment for a disorder including depression, anxiety disorders, PTSD, ADHD, Alzheimer’s disease, to a patient to effectively determine the efficacy of the treatment via MRI.
.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618  

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618